Exhibit 10.2

 

Execution Version

 

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

 

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is made and
entered into as of June 6, 2017, by and among BUCKEYE PARTNERS, L.P., a Delaware
limited partnership (the “Borrower” or “BPL”), the Lenders (as defined below)
that are parties hereto, and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto (collectively, the “Lenders”) and the Administrative Agent are parties
to that certain Term Loan Agreement, dated as of September 30, 2016 (as amended,
supplemented and modified from time to time and in effect immediately prior to
the date hereof, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement as amended hereby), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders executing this Amendment are willing to do
so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders executing this
Amendment and the Administrative Agent agree as follows:

 

1.                                      Amendments to Credit Agreement.

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the proviso set forth in the definition
of “Consolidated EBITDA” in its entirety as follows:

 

“provided, that, only for purposes of determining compliance with the
requirements set forth in Section 3.2(c) and Section 6.1, if, since the
beginning of the period ending on the date for which Consolidated EBITDA is
determined a Pro Forma Event shall have occurred, then Consolidated EBITDA shall
be calculated giving pro forma effect thereto (as reasonably diligenced by BPL),
including giving pro forma effect to cash distributions that BPL projects (based
on reasonable diligence) will be distributed in the following twelve (12) months
to the Borrower and its Subsidiaries, in each case as if such Pro Forma Event
occurred on the first day of such period, and each such calculation shall be
determined in good faith by a financial officer of BPL (and BPL will provide to
the Administrative Agent such supporting information as Administrative Agent may
reasonably request).

 

Notwithstanding the foregoing, no pro forma effect will be given to any Capital
Account Increase unless either (x) the proceeds of such Capital Account Increase
are used by the recipient thereof to make a substantially contemporaneous
investment, acquisition or disposition constituting a Pro Forma Event
(excluding, for the avoidance of doubt, a subsequent Capital Account Increase)
or (y) (i) not later than 20 days (or such shorter period of time as the
Administrative Agent may reasonably agree) prior to the delivery of any
certificate or Notice of Borrowing required to determine compliance with
Section 3.2(c) and Section 6.1, as applicable, the Borrower shall have delivered
to the Administrative Agent written pro forma projections or other information
supporting the inclusion of such pro forma

 

--------------------------------------------------------------------------------


 

adjustment to Consolidated EBITDA and (ii) Agent shall have consented to such
pro forma adjustment.”

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby further amended by amending and restating clause (ii) of the definition
of “Consolidated Net Income” in its entirety as follows:

 

 

“(ii) any equity interest of BPL or any of its Subsidiaries in the unremitted
earnings of any Person that is not a Subsidiary, except to the extent of the
amount of dividends or distributions actually paid, or to the extent otherwise
permitted in the last proviso of the definition of Consolidated EBITDA, in such
period by such other Person to BPL or any of its Subsidiaries.”

 

(c)                                  Section 1.1 of the Credit Agreement is
hereby further amended by amending and restating the language immediately
preceding the proviso set forth in the definition of “Material Project” in its
entirety as follows:

 

“‘Material Project’ shall mean the construction or expansion of any capital
project of the Borrower, any of its Restricted Subsidiaries or any other Person
in which the Borrower or its Restricted Subsidiaries owns any equity interests,
the aggregate capital cost of which to BPL or any of its Restricted Subsidiaries
is expected to exceed $20,000,000 (or such lesser amount as may be agreed by the
Administrative Agent) in the reasonable judgment of BPL;”

 

(d)                                 Section 1.1 of the Credit Agreement is
hereby further amended by amending and restating clause (A) of the definition of
“Material Project EBITDA Adjustments” in its entirety as follows:

 

“(A)                         prior to the Commercial Operation Date of a
Material Project (but including the Fiscal Quarter  in which such Commercial
Operation Date occurs), a percentage (equal to the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated Adjusted EBITDA attributable
to such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on contracts or term sheets relating to such Material Project, the
creditworthiness of the other parties to such contracts and term sheets, and
projected revenues from such contracts and term sheets, capital costs and
expenses, scheduled Commercial Operation Date (which shall be no later than 18
months after the last day of the first Fiscal Quarter for which such Material
Project EBITDA Adjustments shall be included for purposes of calculating the
Leverage Ratio), projected dividends and distributions, and other factors
reasonably deemed appropriate by the Administrative Agent), which may, at the
Borrower’s option, be included as “Material Project EBITDA Adjustments” for
purposes of the Leverage Ratio for the Fiscal Quarter in which construction of
such Material Project commences and for each Fiscal Quarter thereafter until the
Commercial Operation Date of such Material Project (including the Fiscal Quarter
in which such Commercial Operation Date occurs, but net of any actual
Consolidated Adjusted EBITDA attributable to such Material Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for Fiscal Quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full Fiscal
Quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer), but with any delay resulting from a
force majeure event not counting as a delay for purposes of

 

2

--------------------------------------------------------------------------------


 

these time periods to the extent approved by the Administrative Agent: (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and”

 

(e)                                  Section 1.1 of the Credit Agreement is
hereby further amended by adding the following definitions in correct
alphabetical order:

 

“‘Capital Account Increase’ means the making of any investment by any Person
(the ‘investing party’) into any Person other than a Subsidiary of the investing
party (the recipient of such investment, the ‘recipient party’) to the extent
that such investment (x) is not evidenced by additional shares, units or
interests of the recipient party, (y) does not result in the recipient party
becoming a Subsidiary of the investing party and (z) increases the capital
account of the investing party in the recipient party.

 

‘Pro Forma Event’ shall mean:

 

(a) BPL or any Subsidiary shall have (i) made any asset disposition or
acquisition, (ii) consolidated or merged with or into any Person (other than the
Borrower or a Subsidiary), (iii) made any disposition or acquisition of a
Subsidiary, (iv) acquired or disposed of any partial ownership interest in any
Person (whether evidenced by receipt of additional shares, units or interests or
additional percentage ownership) or (v) made a Capital Account Increase; or

 

(b) any joint venture in which BPL or any Restricted Subsidiary holds a partial
ownership interest shall have (i) made any Specified Disposition or Specified
Acquisition, (ii) consolidated or merged with or into any Person (other than the
Borrower or a Subsidiary), (iii) made any disposition or acquisition of a
Subsidiary of such joint venture, (iv) acquired or disposed of any partial
ownership interest in any Person (whether evidenced by receipt of additional
shares, units or interests or additional percentage ownership) or (v) made a
Capital Account Increase.

 

‘Specified Acquisition’ shall mean any acquisition or exchange of assets,
entities or operating lines or divisions by a joint venture in which BPL or any
Restricted Subsidiary owns a partial ownership interest, in each case for a
purchase price of not less than $20,000,000.

 

‘Specified Disposition’ shall mean any sale, lease, transfer or other
disposition of assets or entities or operating lines or divisions by a joint
venture in which BPL or any Restricted Subsidiary owns a partial ownership
interest, in each case for aggregate consideration of not less than
$20,000,000.”

 

2.                                      Effectiveness of Amendment.
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
the amendment and extension contained herein shall not become effective, and the
Borrower shall have no rights under this Amendment, until the Administrative
Agent shall have received:

 

(a)                                 this Amendment duly executed by the
Borrower, the Required Lenders and the Administrative Agent; and

 

(b)                                 reimbursement or payment of the costs and
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties.  To
induce the Lenders and the Administrative Agent to enter into this Amendment,
the Borrower represents and warrants to the Lenders and the Administrative Agent
that:

 

(a)                                 The execution, delivery and performance by
the Borrower of this Amendment are within its organizational powers and have
been duly authorized by all necessary organizational and, if required,
shareholder, partner or member action.  This Amendment has been duly executed
and delivered by the Borrower and constitutes valid and binding obligations of
the Borrower, enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Amendment (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any Requirement of Law or any judgment, order or ruling of
any Governmental Authority, in each case, applicable to the Borrower or any
Restricted Subsidiary, (c) will not violate the terms of the Borrower’s
Organizational Documents, (d) will not violate or result in a default under any
Contractual Obligation of the Borrower, the General Partner or any Restricted
Subsidiary or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any Restricted Subsidiary and (e) will
not result in the creation or imposition of any Lien on any asset of the
Borrower, the General Partner or Restricted Subsidiary, except Liens (if any)
created under the Loan Documents.

 

(c)                                  After giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects), and no Default or Event
of Default has occurred and is continuing as of the date hereof.

 

(d)                                 As of the date hereof, the Persons set forth
on Exhibit B-1 hereto constitute all Restricted Subsidiaries of BPL and the
Persons set forth on Exhibit B-2 hereto constitute all Unrestricted Subsidiaries
of BPL.

 

4.                                      Reaffirmations and Acknowledgments.  
The Borrower consents to the execution and delivery of this Amendment by the
Borrower and ratifies and confirms its Obligations now or hereafter outstanding
under the Credit Agreement as amended hereby and any promissory notes issued
thereunder. The Borrower acknowledges that, notwithstanding anything to the
contrary contained herein or in any other Loan Document, its Obligations (i) are
and shall continue to be a primary obligation of the Borrower, and (ii) are and
shall continue to be in full force and effect in accordance with its terms. 
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Borrower under the Loan
Documents.

 

5.                                      Effect of Amendment.  Except as set
forth expressly herein, all terms of the Credit Agreement, as amended hereby,
and the other Loan Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Borrower to the Lenders and the Administrative Agent.  The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of the Lenders under
the Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  Any reference in any Loan Document to the Credit Agreement
(including “thereunder”, “thereof” or other words of like import referring to
the Credit Agreement) shall be a reference to the Credit Agreement as amended by
this Amendment.  This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

6.                                      Governing Law.   This Amendment and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) and all applicable federal laws of the United
States of America.

 

7.                                      No Novation.  This Amendment is not
intended by the parties to be, and shall not be construed to be, a novation of
the Credit Agreement or an accord and satisfaction in regard thereto.

 

8.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.  Delivery
of an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

9.                                      Costs and Expenses.  The Borrower agrees
to pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment which are payable pursuant
to Section 11.3 of the Credit Agreement.

 

10.                               Binding Nature.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors, successors-in-titles, and assigns.

 

11.                               Entire Understanding.  This Amendment sets
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

By

Buckeye GP LLC, its sole general partner

 

 

 

 

 

 

 

By

/s/ Keith St.Clair

 

 

Name: Keith St.Clair

 

 

Title: Executive V.P. & Chief Financial Officer

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

By

/s/ Carmen Malizia

 

 

Name: Carmen Malizia

 

 

Title: Director

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Anca Loghin

 

 

Name: Anca Loghin

 

 

Title: Authorized Officer

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Borden Tennant

 

 

Name: Borden Tennant

 

 

Title: Assistant Vice President

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Stephen Monto

 

 

Name: Stephen Monto

 

 

Title: SVP

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Kristan Spivey

 

 

Name: Kristan Spivey

 

 

Title: Authorized Signatory

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

 

 

By

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Jim Wright

 

 

Name: Jim Wright

 

 

Title: AVP

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Mark Renaud

 

 

Name: Mark Renaud

 

 

Title: Managing Director

 

 

 

 

 

 

 

By

/s/ Reginald Crichlow

 

 

Name: Reginald Crichlow

 

 

Title: VP

 

[Signature Page to First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO/PALMETTO SHORT-MATURITY

LOAN PORTFOLIO, L.P.

 

as a Lender

 

 

 

 

By:

Apollo Credit Advisors III, L.P.,

 

Its general partner

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

--------------------------------------------------------------------------------